Citation Nr: 1020351	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-27 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for lumbar sprain with 
severe arthritis, currently rated as 40 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
right arm injury with a muscle tear, currently rated as 40 
percent disabling.  

3.  Entitlement to a separate evaluation for neurologic 
impairment of the right lower extremity associated with 
service-connected lumbar strain with severe arthritis.  

4.  Entitlement to a separate evaluation for neurologic 
impairment of the left lower extremity associated with 
service-connected lumbar strain with severe arthritis.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2005 rating decision of the 
Montgomery, Alabama, VA Regional Office (RO).  

The Veteran testified before the undersigned in August 2008.  
A transcript of the hearing has been associated with the 
claims file.  


FINDINGS OF FACT

1.  Residuals of a right arm injury with a muscle tear are 
manifested by no more than a severe degree of impairment.  

2.  Lumbar strain with severe arthritis is manifested by no 
more than forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  

3.  Neurologic impairment of the right lower extremity 
associated with service-connected lumbar strain with severe 
arthritis is no more than mild.  

4.  Neurologic impairment of the left lower extremity 
associated with service-connected lumbar strain with severe 
arthritis is no more than mild.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of a right arm injury with a muscle tear have 
not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.73, 
Diagnostic Code 5305 (2009).  

2.  The criteria for an evaluation in excess of 40 percent 
for lumbar strain with severe arthritis have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.2, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5237, 5238, 5243 (2009).

3.  The criteria for a separate 10 percent evaluation for 
neurologic impairment of the right lower extremity have been 
met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.124a, Diagnostic Code 8520 (2009).

4.  The criteria for a separate 10 percent evaluation rating 
for neurologic impairment of the left lower extremity have 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The June 
2005, June 2008 and December 2008 letters told him to provide 
any relevant evidence in his possession.  See Pelegrini, 18 
Vet. App. at 120.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected residuals of a right arm 
injury with a muscle tear or lumbar strain with severe 
arthritis and associated neurologic impairment since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The January 2009 and February 2010 VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision.  The records satisfy 38 C.F.R. § 3.326.  

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds even if there was 
VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The December 2008 letter discussed the appropriate disability 
rating or effective date to be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

The Board notes that disability evaluations are determined by 
the application of the VA Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.1 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2009).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2009).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent -- Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent -- Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The provisions of 38 C.F.R. § 4.73, Diagnostic Code 5305, 
Muscle Group V, concern the following functions: elbow 
supination, which involves the long head of the biceps as a 
stabilizer of the shoulder joint; and flexion of elbow, which 
involves the biceps, brachialis, and brachioradialis muscles.  
A 10 percent evaluation contemplates a moderate disability.  
A moderately severe disability warrants a 30 percent rating 
and a severe disability of Muscle Group V warrants a 40 
percent rating, for a veteran's dominant hand.  38 C.F.R. § 
4.73, Diagnostic Code 5305.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve.  Mild incomplete paralysis of 
the sciatic nerve warrants a 10 percent rating.  A 20 percent 
rating requires moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
rating requires severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent rating requires complete 
paralysis.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  38 C.F.R. § 4.124a (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

I.  Residuals of a Right Arm Injury with a Muscle Tear

The Veteran's service-connected residuals of an injury to the 
right arm with a muscle tear is currently rated as 40 percent 
disabling under the provisions of Diagnostic Code 5305, 
Muscle Group V.  38 C.F.R. § 4.73.  Having considered the 
evidence, the Board finds that a higher rating for residuals 
of a right arm injury with muscle tear is not warranted at 
any time during the relevant period.  

Initially, the Board notes that a 40 percent evaluation is 
the maximum evaluation under 38 C.F.R. § 4.73 pertaining to 
muscle injuries.  In addition, the July 2005 VA examiner 
reported no tumor of the biceps muscle, and no tissue loss, 
scar formation, adhesions, or tendon damage.  Further, the 
nerves were noted to be intact with 2+ deep tendon reflexes 
and 5/5 strength.  No muscle herniation was noted and the 
examiner noted that the muscles moved throughout the normal 
range of motion, although he stated that this was 
uncomfortable.  Normal endurance and strength sufficient to 
accomplish activities of daily living was reported.  The 
diagnosis was right biceps muscle tear causing subjective 
symptoms of pain, sensory numbness and a feeling of tingling 
and weakness.  No objective finding of fatigue, lack of 
endurance, or weakness with repetitive use was noted.  

A November 2005 VA treatment record notes motor function had 
normal bulk and tone, and strength was 5/5 in the upper 
extremities, with no abnormal movements noted.  Sensation was 
normal to light touch, pin prick, vibration and 
proprioception, and coordination was intact, with deep tendon 
reflexes noted to be 2+ in the upper extremities.  A January 
2006 VA record reflects a normal upper extremity examination.  

A VA examination was performed in January 2009, during which 
the Veteran complained of a loss of right hand grip.  He 
noted that this complaint had been present since the original 
injury but expressed his belief that it was markedly worse; 
however, he was rather vague as to how and to what degree it 
was worse.  The examiner noted upon entering the examining 
room, the Veteran was carrying a cane in the right hand and 
he was noted to be leaning on it to some degree to support 
his body weight.  Upon examination, palpation of the right 
biceps was essentially normal; there was good strength, which 
was only minimally less than the opposite side.  His grip 
strength was 2/4 (4/4 on the left) and sensation to pin prick 
was good in all areas.  The diagnoses included weakness of 
right hand grip strength, the cause of which was not 
clarified.

In addition, the February 2010 VA examination report notes no 
intermusclar scarring and that muscle function was normal in 
terms of comfort and endurance, and strength was noted to be 
sufficient to perform activities of daily living.  No 
residual, nerve, tendon, or bone damage was reported and no 
muscle herniation was present.  The examiner stated that 
there were no problems directly related to the biceps muscle 
injury and repair, noting that problems with activities of 
daily living stemmed from another chronic musculoskeletal 
disorder, and that the injury to the right biceps muscle was 
not anatomically involved in any function of the forearm 
muscles used in gripping.  

A determination as to the degree of impairment due to 
service-connected disability requires competent evidence.  
The Veteran is competent to report his symptoms, to include 
pain.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to the 
degree of impairment.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence 
of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the VA medical opinions.  The examiners reviewed the claims 
file, and provided objective findings based on reliable 
principles and the findings are not inconsistent.  

The Board notes that an August 2006 private examination 
report notes that the Veteran had retired in 1985, and the 
February 2010 VA examination report notes that the reason 
given for unemployment for 20 years was that he was unable to 
perform in his job due to back and right arm disabilities.  
Regardless, the 40 percent evaluation is the maximum 
evaluation under 38 C.F.R. § 4.73 pertaining to muscle 
injuries and contemplates impairment in earning capacity, 
including loss of time from exacerbations due to the service-
connected residuals of a right arm injury with a muscle tear.  
38 C.F.R. § 4.1 (2009).  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

II.  Lumbar Strain with Severe Arthritis

The Veteran's lumbar strain with severe arthritis has been 
assigned a 40 percent rating under Diagnostic Code 5237.  He 
asserts that a higher rating is warranted.  Having considered 
the evidence, the Board finds that a higher rating is not 
warranted for service-connected lumbar strain with severe 
arthritis.  However, the Board finds that a separate 10 
percent evaluation is warranted for neurologic impairment of 
the right lower extremity and a separate 10 percent 
evaluation is warranted for neurologic impairment of the left 
lower extremity associated with service-connected lumbar 
strain with severe arthritis.  

The Board finds that a higher rating is not warranted for 
lumbar strain with severe arthritis under Diagnostic Code 
5237 as the competent and probative evidence does not 
establish unfavorable ankylosis of the entire thoracolumbar 
spine.  On VA examination in July 2005, forward flexion was 
70 degrees and extension was 20 degrees.  Left lateral 
flexion was 20 degrees on the right and left, and lateral 
rotation was 20 degrees on the right and left.  At that time, 
there were no sciatic symptoms.  An August 2005 VA treatment 
record notes normal range of motion in the lumbar spine.  

On VA examination in January 2009, flexion was 45 degrees and 
extension was 0 degrees.  Lateral bending was 20 degrees on 
the right and left, and rotation was 20 degrees on the right 
and left.  Clearly, the lumbar spine is not unfavorably 
ankylosed.  The examination report notes that a mild degree 
of increased lumbar lordosis was not uncommon in individuals 
having the same ethnicity as the Veteran.  The x-ray 
examination report of the lumbar spine notes no change from 
the x-ray findings in March 2004 or in September 2007.  Thus, 
a higher evaluation is not warranted under Diagnostic Code 
5237 at any time during the relevant period.  

The new regulations explicitly take pain on motion into 
account.  With consideration of DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45., in regard to the 
new regulations, the Board has considered whether factors 
including functional impairment and pain as addressed under 
38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is not 
disputed that the Veteran has pain on motion, but the Board 
finds that the 40 percent disability rating assigned 
adequately compensates him for his pain and functional loss 
due to service-connected lumbar sprain with severe arthritis.  

The July 2005 VA examination report notes normal symmetry and 
movement of the spine, as well as a normal gait with no use 
of an assistive device.  An August 2005 VA treatment record 
reflects strength and reflexes in the lower extremities were 
normal, and while difficulty with heel-to-toe walking due to 
pain was noted, a November 2005 VA treatment record reflects 
a normal unstressed gait, motor function strength was 5/5 in 
the lower extremities, with no abnormal movements noted, and 
coordination was intact.  

The July 2005 VA examiner reported that except for pain when 
first standing and moving from a seated position, there was 
no functional impairment due to weakness, fatigue or lack of 
endurance following repetitive use, and the January 2009 VA 
examiner reported no increased limitation of motion due to 
weakness, fatigability or incoordination with repetitive use.  

In addition, the January 2009 VA examiner noted that while 
there was a lot of grunting and complaining with getting on 
and off the examination table, as well as complaints of 
flare-ups of pain on virtually all examination maneuvers 
related to the lower back, the Veteran was able to get in and 
out of the chair with minimal difficulty and did quite well 
motor wise.  The examiner further noted the Veteran's report 
that he could walk a good block, and that while the Veteran 
stated he could only stand for 10 minutes and only sit for 
five minutes, he had been sitting in the examiner's waiting 
room, as well as in the examination room, for approximately 
an hour.  Regardless, the competent and probative evidence 
does not establish unfavorable ankylosis of the thoracolumbar 
spine or the functional equivalent of unfavorable ankylosis.

A determination as to the degree of impairment due to 
service-connected disability requires competent evidence.  
The Veteran is competent to report his symptoms, to include 
pain.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to the 
resulting degree of impairment.  Rather, the Board must weigh 
and assess the competence and credibility of all of the 
evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Competence and credibility are to be distinguished.  

The Board notes that an August 2006 private examination 
report notes that the Veteran had retired in 1985, and the 
February 2010 VA examination report notes that the reason 
given for unemployment for 20 years was that he was unable to 
perform in his job due to back and right arm disabilities.  
Regardless, the Board notes that the 40 percent disability 
evaluation assigned contemplates impairment in earning 
capacity, including loss of time from exacerbations due to 
the service-connected lumbar spine.  38 C.F.R. § 4.1 (2009).  
Thus, the Board finds that an evaluation in excess of 40 
percent is not warranted for lumbar strain with severe 
arthritis.  

To the extent that complaints of hip pain have been noted, 38 
C.F.R. § 4.66 directs that lumbosacral and sacroiliac joints 
should be considered as one anatomical segment for rating 
purposes.  Thus, separate evaluations are not warranted for 
impairment in the lumbar spine and sacroiliac joint.  

In addition, while a January 2006 VA record reflects 
complaints in association with loss of bowel and bladder in 
the past year, a February 2006 record notes a history of 
acute prostatitis, and gross hematuria, and a March 2006 VA 
record notes a catheter had been placed due to an enlarged 
prostate.  The competent and probative evidence does not 
establish bowel or bladder symptoms related to service-
connected lumbar strain with severe arthritis.  

In regard to neurologic impairment the Board finds there to 
be a relative equipoise in the evidence, and thus, a finding 
in favor of a separate 10 percent evaluation, but no higher, 
for neurologic impairment of the right lower extremity and a 
separate 10 percent evaluation, but no higher, for neurologic 
impairment of the left lower extremity is supportable.  In 
support of this finding is a January 2005 VA record noting 
L3-L5 spinal stenosis with left radiculopathy, a November 
2005 record reflecting complaints of lower left extremity 
pain traveling along the lateral aspect of the leg to the 
knee, with tingling and numbness, and private records, dated 
in August 2006, noting radiating pain into the bilateral 
lower extremities.  Importantly, the impression of private 
magnetic resonance imaging (MRI) in August 2006 was lumbar 
spondylosis changes with multilevel disc herniations and 
central and foraminal stenosis, and the most significant 
finding anatomically was noted to be the compression of the 
right L3 extraforaminal nerve root due to far right lateral 
disc herniation and compression of the right L4 nerve root in 
the lateral recess due to right paracentral disc herniation 
at L3-4.  In resolving all doubt in favor of the Veteran, the 
Board finds that a separate 10 percent evaluation for the 
right lower extremity is warranted and a separate 10 percent 
rating for the left lower extremity is warranted under 
Diagnostic Code 8520, which contemplates mild neurologic 
symptoms in the right and left lower extremity.  

A rating in excess of 10 percent is not warranted for 
neurologic impairment of the right or left lower extremity at 
any time during the relevant period.  In that regard, the 
impression of a July 2005 VA MRI of the lumbar spine was no 
disc herniation or stenosis and the July 2005 VA examination 
report notes no sciatic symptoms.  The August 2006 private 
report notes sciatic stretch signs were weakly positive on 
the right, and motor and sensory function, as well as 
reflexes, in the lower extremities, were normal.  Further, 
the January 2009 VA examination report notes no straight leg 
raising pain and no sciatic tension signs.  In this case, the 
competent and probative evidence does not establish more than 
a mild degree of impairment.  Thus, the Board finds that a 
rating in excess of 10 percent is not warranted for 
neurologic impairment of either the right lower extremity or 
the left lower extremity.  

In sum, the preponderance of the evidence is against a rating 
in excess of 40 percent for lumbar strain with severe 
arthritis and there is no doubt to be resolved.  The evidence 
is in favor of a separate 10 percent evaluation for 
neurologic impairment of the right lower extremity and in 
favor of a separate 10 percent rating for neurologic 
impairment of the left lower extremity.  Consequently, the 
benefits sought on appeal are denied, in part, and granted, 
in part.  

In Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court 
held that when entitlement to a total disability rating based 
on individual unmeployablility is raised during the 
adjudicatory process of an underlying disability or during 
the administrative appeal of the initial rating assigned for 
that disability, it is part of the claim for benefits for the 
underlying disability.  In this case, the August 2006 private 
examination report notes that the Veteran had retired in 
1985, and the February 2010 VA examination report notes that 
the reason given for unemployment for 20 years was that he 
was unable to perform in his job due to back and right arm 
disabilities.  

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a). It is provided further that the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

In this case, the Veteran's combined rating for service-
connected disabilities, to include the 40 percent evaluation 
assigned for residuals of a right arm injury with a muscle 
tear, a 40 percent evaluation assigned for lumbar strain with 
severe arthritis, as well as the separate 10 percent 
evaluations assigned for the neurologic impairment of the 
right and the separate 10 percent evaluation assigned 
neurologic impairment of the left lower extremity, (applying 
the bilateral factor) is 80 percent, and thus, the schedular 
criteria for consideration of a total rating under 38 C.F.R. 
§ 4.16(a) have been met.  See 38 C.F.R. § 4.25.  Therefore, 
the determinative issue is whether the Veteran is shown to be 
unable to secure and follow a substantially gainful 
occupation because of his service-connected disability.

Having considered the evidence, the Board concludes that a 
TDIU is not warranted.  The Board notes that while the 
reasons given for unemployment were noted to be due to his 
service-connected back and right arm injuries, the January 
2009 VA examiner concluded that the right arm disability had 
no impact on his activities, and the August 2006 VA examiner 
recommended that he seek future employment that did not 
involve any repetitive bending, stooping, squatting, and 
maintaining a certain weight.  Thus, the competent and 
probative evidence does not establish entitlement to a TDIU.  

In regard to extraschedular consideration, the Board notes 
that an extraschedular rating is a component of a claim for 
an increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the AOJ or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 
3.321(b)(1).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
Veteran's service-connected residuals of a right arm injury 
with a muscle tear or lumbar strain with severe arthritis and 
associated neurologic impairment of the lower extremities 
produce such an unusual or exceptional disability picture 
rendering impractical the use of the regular schedular 
standards.  Rather, the August 2006 VA examiner merely 
recommended employment that did not involve any repetitive 
bending, stooping, or squatting.  In addition, the competent 
evidence does not establish that the Veteran has experienced 
incapacitation or periods of hospitalization that would 
suggest that the rating schedule is insufficient for 
determining the appropriate disability ratings in this case.  
Accordingly, the Board determines that referral for an 
extraschedular rating is not warranted.


ORDER

A rating in excess of 40 percent for residuals of a right arm 
injury with a muscle tear is denied.  

A rating in excess of 40 percent for lumbar strain with 
severe arthritis is denied.  

A separate 10 percent rating for neurologic impairment of the 
right lower extremity is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

A separate 10 percent rating for neurologic impairment of the 
left lower extremity is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


